Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayala Vazquez et al (US 2019/0393586 A1), hereinafter Vazquez.
Regarding claims 1 and 11, Vazquez (Figures 1 and 8) teaches an antenna structure 40-4 applied to an electronic device 10, the antenna structure comprising a housing 16 with at least one portion made of metal material (para [0100]), wherein the housing defines a first gap 18-3 and a second gap 18-2, the housing 66 between the first gap and the second gap form a first radiation portion; a system ground plane 78 positioned in the housing and defining a first slit 120, the first slit corresponding to the first radiation portion and communicating with the second gap; a first feed point 46A positioned on the first radiation portion 66 and electrically connected to a first feed source (not shown), for feeding current and signal to the first radiation portion.

Allowable Subject Matter
3.	Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 12, as applied to claims 1 and 11, respectively, Vazquez (Figure 8) further teaches a ground point 134 positioned on the first radiation portion 66, wherein the ground point is grounded.  Vazquez, however, fails to specifically teach that the ground point is positioned on the first radiation portion away from the first gap 18-3 relative to the first feed point 46A.
Claims 3 and 13 would have been found allowable for at least the reason for depending on claims 2 and 12, respectively.
Regarding claims 4 and 14, as applied to claims 1 and 11, respectively, Vazquez (Figure 8) further teaches a second feed point 46B, wherein the housing further defines a third gap   18-1 (Figure 7), the third gap 18-1 is positioned away from the first gap 18-3 relative to the second gap 18-2; wherein the third gap and the second gap are defined at two sides of the first gap, the housing between the first gap and the third gap forms a second radiation portion.
Vazquez, however, fails to further teach that the second feed point is positioned on the second radiation portion and is electrically connected to a second feed source for feeding current and signals to the second radiation portion.
Claims 5-10 and 15-20 would have been found allowable for at least the reason for depending, either directly or indirectly, on claims 4 and 14, respectively.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu et al (CN 106469844A) discloses an electronic device comprising a metal housing having first and second gaps, the housing between the first gap and second gap form a radiation portion.
Yang (CN 113067147A) discloses an electronic device comprising a metal housing having a plurality of gaps, wherein the housing portions between the gaps forming radiation portions.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845